Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered. 
Claim Objections
Claim 69 is objected to because of the following informalities:  Recitation of “the first rate” on line 3 should be corrected to “the first blood flow rate”.  Appropriate correction is required.
Claims 80, 82 and 87-89 are objected to because of the following informalities:  Recitation of “one or more of the withdrawal line or the infusion line” should be corrected to “one or more of the withdrawal line and the infusion line”.  Appropriate correction is required.
Claim 83 is objected to because of the following informalities:  Recitation of “one or more of the first sensor or the second pressure sensor” should be corrected to “one or more of the first sensor and the second pressure sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 64-76 and 83-89 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 64 recites the limitation "the extraction rate" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation "the extraction rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites “an extraction rate of filtrate fluid from the filter” on line 3.  Claim 67 is indefinite as whether this extraction rate is the same as “the extraction rate of the filtrate fluid from the filter” on line 19 of independent claim 64 which claim 67 depends on.
Claims 83-87 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a variable-speed blood pump, a variable speed filtration pump, a filter configured for communication with one or more of the withdrawal line or the infusion line and a controller configured to adjust the speed of the blood pump to vary a flow rate of the blood and adjusting the speed of the filtration pump.  Above essential elements are needed to determine a hematocrit value of the patient and a red blood cell volume of the blood of the patient.
Claim 88 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a variable-speed blood pump, a variable speed filtration pump, a filter configured for communication with one or more of the withdrawal line or the infusion line and a controller configured to adjust the speed of the blood pump to vary a flow rate of the blood and adjusting the speed of the filtration pump.  Above essential elements are needed to determine a hematocrit value of the patient and a red blood cell volume of the blood of the patient.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 77-79, 82 and 89 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2007/0112289 A1 to Cavalcanti et al. (hereinafter ‘Cavalcanti').
Regarding claim 77, Cavalcanti discloses a system comprising 
a first pressure sensor (8) configured to determine pressure in a withdrawal line (5), the withdrawal line (5) configured to receive blood from vasculature of a patient (6); 
a second pressure sensor (12) configured to determine pressure in an infusion line (10), the infusion line configured to infuse blood into the vasculature of the patient;
a controller (17) in communication with the first pressure sensor (8) and the second pressure sensor (12), wherein the controller is configured to:
determine a pressure differential between the first pressure sensor and the second pressure sensor; 
determine a venous pressure of the patient using the pressure differential between the first pressure sensor and the second pressure sensor (see Figure 1; paragraphs [0077]-[0083]).		Regarding claim 78, Cavalcanti further discloses wherein determining the venous pressure of the patient includes compensating for a pressure head in the withdrawal line or the infusion line (determining the venous pressure comprises accounting for the hydrostatic pressure related to the height level difference (pressure head) between the pressure sensor 8 in the arterial line of the extracorporeal circuit and the arterial needle (see figure 1; paragraphs [0094], [0125]-[0126]) wherein the controller determining the venous pressure of the patient includes the controller compensating for a pressure head in the withdrawal line or the infusion line.													Regarding claim 79, Cavalcanti further discloses a first pressure sensor (8) is located remote from an end of the withdrawal line (5)(as shown; figure 1), and the controller is configured to determine the venous pressure of the patient by compensating for the pressure head in the withdrawal line between the end and the first pressure sensor (8)(determining the venous pressure comprises accounting for the hydrostatic pressure related to the height level difference (pressure head) between the pressure sensor 8 in the arterial line of the extracorporeal circuit and the arterial needle (end of the withdrawal line) (see figure 1; paragraphs [0077], [0094], [0125]- [0126).									Regarding claim 82, Cavalcanti further discloses the withdrawal line (5) and the infusion line (10) (see Figure 1; paragraphs [0077]-[0078]).	 							Regarding claim 89, Cavalcanti further discloses a blood filtration system including a filter (1) configured for communication with the withdrawal line (5) and the infusion line (10) (see Figure 1; paragraphs [0077]-[0078]).	

Claims 77-79, 81-82 and 89 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2010/0331754 A1 to Fulkerson et al. (hereinafter ‘Fulkerson').
Regarding claim 77, Fulkerson discloses a system comprising 
a first pressure sensor (410, 411) configured to determine pressure in a withdrawal line, the withdrawal line configured to receive blood from vasculature of a patient; 
a second pressure sensor (412) configured to determine pressure in an infusion line, the infusion line configured to infuse blood into the vasculature of the patient;
a controller (220) in communication with the first pressure sensor (410, 411) and the second pressure sensor (412), wherein the controller is configured to:
determine a pressure differential between the first pressure sensor and the second pressure sensor; 
determine a venous pressure of the patient using the pressure differential between the first pressure sensor and the second pressure sensor i.e. central venous pressure monitoring (CVP) (see Figures 1-2; paragraphs [0021], [0024], [0026]).
Regarding claim 78, Fulkerson further discloses wherein determining the venous pressure of the patient includes controlling the speed of the blood pump to stop the blood pump (for taking CVP measurement, blood flow in the circuit 400 is stopped by stopping the blood pump 420 (see paragraph [0027]) wherein the pressure measured at pressure sensor (41) will be equal to the pressure at a catheter tip; hence compensating for a pressure head in the withdrawal line or the infusion line.
Regarding claim 79, Fulkerson further discloses a first pressure sensor (410, 411) is located remote from an end of the withdrawal line (as shown; figure 1), and the controller is configured to determine the venous pressure of the patient by compensating for the pressure head in the withdrawal line between the end and the first pressure sensor (410, 411) compensating for a pressure head in the withdrawal line or the infusion line as described above (see paragraph [0026]-[0027]).  								Regarding claim 81, Fulkerson further discloses wherein determining the venous pressure of the patient includes controlling the speed of the blood pump to stop the blood pump (for taking CVP measurement, blood flow in the circuit 400 is stopped by stopping the blood pump 420 (see paragraph [0027]) and provide a notification of the venous pressure of the patient (if CVP drops below a preset limit i.e. exceeded pressure differential threshold, hemofiltration is discontinued and an alarm sounded (see Figure 4; paragraph [0028]).											Regarding claim 82, Fulkerson further discloses the withdrawal line and the infusion line (see Figure 4; paragraph [0026]).	 							Regarding claim 89, Fulkerson further discloses a blood filtration system including a filter (430) configured for communication with the withdrawal line and the infusion line (see Figure 4; paragraph [0026]).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0112289 A1 to Cavalcanti et al. (hereinafter ‘Cavalcanti') or US 2010/0331754 A1 to Fulkerson et al. (hereinafter ‘Fulkerson') as applied to claim 78 above, and further in view of US 2015/0343134 A1 (hereinafter “Tschulena”).
Cavalcanti or Fulkerson teaches the claimed system of claim 78 as described above.
Claim 80 differs from the system of Cavalcanti or Fulkerson in reciting the controller determining the density of the blood in one or more of the withdrawal line or the infusion line.
Tschulena teaches a system for measuring the transmembrane pressure (TTMP) using a first pressure sensor (40)(Part) and a second pressure sensor (40)(Pven), hematocrit and/or blood density such that the measurement apparatuses are connected to a control unit (100) for controlling TMP, hematocrit and/or blood density (see Figure 1; abstract; paragraphs [0027]. [0033], [0049]-[0050], [0055]).
It would have been obvious to a person of ordinary skill in the art to incorporate a known control unit for determining blood density of the blood in the one or more of the withdrawal line or the infusion line of the system of Cavalcanti or Fulkerson for controlling blood density as suggested by Tschulena as described above.	
Allowable Subject Matter
Claims 64-76 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 64-89 have been considered but are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                      

JK
5/21/22